Citation Nr: 0640114	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for the residuals of 
head trauma.  

2.	Entitlement to service connection for a low back disorder.  

3.	Entitlement to service connection for the residuals of 
aseptic necrosis of each hip, status post total hip 
replacements.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to June 
1948 and from June 1952 to May 1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in October 2006.  

A motion to advance the case on the Board's docket has been 
granted.  

At his hearing, the veteran raised the issues of entitlement 
to service connection for a seizure disorder.  That issue has 
not been specifically developed for appellate review, is not 
inextricably intertwined with the issues before the Board, 
and is referred to the RO for consideration.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).

The issues of service connection for low back and bilateral 
hip disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is currently shown to have a history of cerebral 
thrombosis of the left middle cranial fossa, with subsequent 
repeated TIA's, which were not evident during service or 
until many years thereafter and are not shown to have been 
caused by any in-service event, including head trauma 
sustained during service.  


CONCLUSION OF LAW

The residuals of head trauma were neither incurred in nor 
aggravated by service nor may cerebral thrombosis of the left 
middle cranial fossa, with subsequent repeated TIA's, be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in August 2002 the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thereafter, the RO assisted in 
obtaining private medical records as indicated and the 
service medical records.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and the other 
Dingess requirements in a post-decisional letter.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements of rating criteria and effective date, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran is claiming service connection for the residuals 
of a head trauma that the record shows he sustained while on 
active duty.  In order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including brain thrombosis, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Review of the service medical records shows that during 
service, he was involved in a significant motor vehicle 
accident during which he is shown to have sustained a brain 
concussion.  He testified at his hearing on appeal in October 
2006 that he continues to have memory loss and he believes 
that he has developed a seizure disorder as a result of this 
head injury.  The veteran was afforded a neurologic 
examination by VA in December 2003 for the purpose of 
ascertaining what, if any, residuals of the in-service head 
trauma he current demonstrated.  After a thorough evaluation 
of the veteran's medical history and examination of the 
veteran, the specialist rendered impressions that included 
hypertensive cardiovascular disease; carotid occlusive 
disease; femoral arterial occlusive disease; 
hypercholesterolemia; and history of cerebral thrombosis of 
the left middle cranial fossa in 1993, with subsequent 
repeated TIA's and clinical diagnosis of seizure disorder, 
moderate disability with progression.  The examiner rendered 
an opinion that the veteran's current cerebral status was 
less likely than not related to the head injury that he 
received in 1956, but rather it was thought that this was an 
evolutionary problem from long standing hypertension, heart 
disease, carotid disease, cholesterol elevation, and evident 
femoral arterial occlusive disease.  This was considered to 
be the more likely cause of the veteran's progressive mental 
decline, which had become more pronounced over the last 4 to 
5 years.  It was further concluded that the veteran's claims 
file did not reflect evidence of cognitive defect.  

The medical evidence of record shows that the veteran did 
sustained a significant head injury while on active duty, but 
there is no indication that any of his current disabilities 
are related to this injury.  The only significant medical 
opinion of record is that of the VA neurologist who indicated 
that it was more likely than not that the veteran's cerebral 
status was the result of long-standing hypertension and 
related artery disease.  While the has given sworn testimony 
to the effect that he believes that there is a relationship 
between service and his disability, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, service connection must be denied.  


ORDER

Service connection for the residuals of a head injury is 
denied.  


REMAND

The veteran is also claiming service connection for hip 
disabilities, shown in the record as aseptic necrosis of the 
hips that has resulted in total hip replacements, and for a 
low back disorder.  He asserts that he sustained these 
disabilities as a result of the significant car accident in 
which he was involved while in service.  It is noted that the 
veteran was afforded an orthopedic evaluation by VA in 
December 2003, but the examiner rendered an opinion only 
regarding the relationship of the veteran's right knee, 
without any opinion regarding the possibility of a 
relationship between service and disability of the low back 
or hips.  Such an opinion is believed to be necessary prior 
to appellate consideration.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO arrange for an orthopedic 
evaluation to ascertain the current nature 
of any low back and hip disability.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) that the current disabilities 
(if found) are related to the significant 
motor vehicle accident in which the 
veteran was involved during service.  The 
claims folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


